Citation Nr: 9934680	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-09 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for left ear hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the RO.  

In the March 1998 rating action, service connection for 
tinnitus was denied.  As it has not been developed for 
appellate review, the matter is referred to the RO for the 
appropriate action.  



FINDINGS OF FACT

1.  The veteran is not shown to have had a hearing loss 
disability for VA purposes when he entered active service.  

2.  The veteran is shown as likely as not to be suffering 
from current left ear hearing loss disability which had its 
onset during the veteran's period of military service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
left ear hearing loss disability is due to disease or injury 
which was incurred in service. 38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§  3.303, 3.306, 
3.385 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

The service medical records show on enlistment examination 
dated on December 8, 1969, audiometric testing failed to 
disclose a hearing loss disability of the left ear for VA 
purposes.  The records include a recording of another 
audiogram dated in December 1969 which shows no auditory 
threshold in any of the frequencies above 20 decibels.  The 
veteran underwent another enlistment examination on December 
11, 1969, which showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5

15
LEFT
0
0
10

65

The veteran reported that his right ear was stopped up due to 
a cold.  The examiner indicated that his profile was "H2".  
A November 1971 Consultation Report shows that the veteran 
was seen to rule out hearing loss.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
0
45
75
LEFT
15
0
0
5
30

That evaluation also showed a pure tone threshold of 105 
decibels at 6000 hertz in the left ear.


On separation examination in December 1971, the audiological 
evaluation showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
0
45
75
LEFT
15
0
0
5
30

That evaluation also showed a pure tone threshold of 105 
decibels at 6000 hertz in the left ear. A diagnosis of 
bilateral high frequency hearing loss was noted.

By rating action in May 1976, service connection was granted 
for hearing loss in the right ear on the basis of the service 
medical records.  

The most recent VA examination was conducted in January 1998.  
On the audiological evaluation in, pure tone of the left ear 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT

25
40
95
66

Speech audiometry revealed speech recognition ability of 72 
percent in the left ear.  The diagnosis was that of severe 
high frequency sensorineural hearing loss.  It was noted that 
it was more than likely that whatever caused the right ear 
hearing loss also caused the left ear hearing loss unless 
subsequent event such as occupational noise exposure or 
disease process intervened.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).  If the disorder is a chronic 
disease, service connection may be granted if manifest to a 
degree of 10 percent within the presumptive period; the 
presumptive period for organic diseases of the nervous system 
is one year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

After a careful review of the entire record, the Board 
concludes that service connection for the left ear hearing 
loss is warranted.  At the time of enlistment examination on 
December 8, 1969, audiometric testing did not disclose a 
hearing loss disability for VA purposes.  The veteran did not 
report that he had a history of hearing loss at that time.  
The service medical records contain a recording of another 
audiogram done in December 1969 which shows no auditory 
threshold in any of the frequencies above 20 decibels for the 
left ear.  

The December 11, 1969 examination reports included that 
audiometric testing which showed a puretone threshold of 65 
decibels at 4000 hertz in the left ear which suggests a 
hearing loss problem at the time of that examination.  
However, as noted hereinabove, the veteran did not report 
that he had a history of hearing loss and the earlier testing 
did not show findings of a hearing loss disability.  
Reviewing the service medical records in their totality, the 
Board concludes that they do not establish that the veteran 
had a hearing loss disability for VA purposes at the time of 
entrance onto active duty.  

The service medical records do show that a diagnosis of 
bilateral hearing loss at the time of the separation 
examination in December 1971.  Service connection is in 
effect for a right ear hearing loss.  The veteran currently 
is shown to have left ear hearing disability for VA 
compensation purposes.  38 C.F.R. § 3.385 (1999).  The recent 
VA examination indicated that the left ear hearing impairment 
as likely as not was incurred when he developed his already 
service-connected right ear hearing disability.  As noted, 
the Board has concluded that the veteran did not have a 
hearing loss disability at the time of entrance.  The other 
evidence now shows that there is current hearing loss 
disability that as likely as not had its onset in service.  
Therefore, by extending the benefit of the doubt to the 
veteran, service connection for the left ear hearing loss is 
warranted.  



ORDER

Service connection for left ear hearing loss disability is 
granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

